Title: To Thomas Jefferson from John Vaughan, 1 July 1808
From: Vaughan, John
To: Jefferson, Thomas


                  
                     Dear Sir—
                     Philad. 1 July. 1808
                  
                  Four Double & one Single Keg White lead ground in oil were shipped to Mess Gibson & Jefferson of Richmond by the Schr. adventure Capt Town—By the Schr Liberty Capt. Lewis I send another Keg—containing 7 ℔ Stone Oker ground in oil—I have sent this in consequence of a practice generally introduced here, the advantage of which has been waranted by experience, of mixing as much of this with the white Lead as would give it a cream Colour, more or less Strong as may be desired; this is intended for all those parts of the painting intended for exposed to the air; as it will stand the weather & not rub off for nearly Double the time, that the simple white lead will do; independent of the advantage of its not rubbing off on the cloths &c—I own I think the Color much handsomer; it may be made to take a thicker Coat, So that 2 Coats may Serve instead of 3—But this might not be adviseable as it is desireable in the Country, to have your work thoroughly done, in order not to be too often troubled with workmen—I have further ventured to Send 4 Oz. Prussian Blue (comr.) I have sent this to mix if you choose it with the paint for the interior; It will Scarcely require so much as he has sent—but the eye must determine—I have noted cost at foot—as soon as I can get the Printers bills, & B. of Lading for the Keg—I shall enclose them which will enable you to know the exact amt. to remit—I shall be happy at all times to render you Service.—& remain Sincerely your friend & Servt
                  
                     Jn Vaughan
                     
                  
                  
                     
                        
                           4 Double 1 Single Keg White lead @ 5$
                           45.
                           —
                           
                        
                        
                           7 ℔. Stone oker gd in oil @ 40/—
                           2.
                           80
                           
                        
                        
                           4 Oz Pruss. Blue. do—20/
                           
                           80
                           
                        
                        
                           Pot & Keg & Porterage
                           
                              
                                  
                              
                           
                           
                              57
                           
                           
                        
                        
                           
                           $ 49.
                           
                              17/100
                           
                           
                        
                     
                  
               